DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3-7 and 12-13 are pending with claims 12-13 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 12/24/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/25/2022.
NEW OBJECTIONS
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification as filed does not describe the phrase “the aqueous solution comprising lactoferrin satisfy the following formula: log I > -3” in Claim 1, lines 7-8.  Applicant is advised to consider amending the Specification to describe this language while being careful not to add new matter.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “the aqueous solution comprising lactoferrin satisfy the following formula: log I > -3” in Claim 1, lines 7-8 is new matter.
Claims 1, 3-7 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the salt concentration” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier state “the salt concentration”.
The phrase “the salt concentration” in line 6 is vague and indefinite as it is unclear whether the salt refers to NaCl or other salts or all possible including calcium, potassium and magnesium.
Claim 1 recites the limitation “lactoferrin” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to state “the lactoferrin”.
Claim 1 recites the limitation “the ionic strength” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to earlier state “ionic strength”.
Claim 1 recites the limitation “the following formula” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider deleting the word “the” as a formula is not previously set forth.
Claim 12 recites the limitation “lactoferrin” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to state “the lactoferrin”.
Claim 12 recites the limitation “lactoferrin” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to state “the lactoferrin”.
Claim 13 recites the limitation “lactoferrin” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to state “the lactoferrin”.
The phrase “the salt concentration” in line 13 in line 6 is vague and indefinite as it is unclear whether the salt refers to NaCl or other salts or all possible including calcium, potassium and magnesium.
Claim 13 recites the limitation “lactoferrin” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to state “the lactoferrin”.
Clarification and/or correction required.

ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	March 3, 2022